DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims filed 23 December 2021 have been entered. Applicant’s amendments have overcome each and every rejection under 35 U.S.C. 112(b) previously set forth in the Office Action mailed 23 September 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-12, 14-16, 19, and 22 is/are rejected under 35 U.S.C. 103 as being obvious over Booth (U.S. 20170228518 A1) in view of Estes (U.S. Patent No. 9561324B2), further in view of Brister (U.S. Patent No. 8808228 B2).
Regarding claim 1, Booth teaches a diabetes management system (Decision support system 100, glycemic management module 50, Fig. 1A), comprising: one or more signaling outputs configured to present one or more of alarms, alerts, and notifications discernable by a user (Surveillance module 70, Fig. 1A; Alarm system 120, Fig. 1B; Paragraphs 0077 and 0093); and a first glucose sensor system (Glucometer 124, Fig. 1B) adapted to wirelessly transmit glucose data (Paragraphs 0123 and 0132) via a first wireless communication method having a first communication range and a second wireless communication method having a second communication range. 

Booth additionally teaches a reusable accessory adapted to be reversibly connectable to at least an insulin injection pen, the reusable accessory (Smart pen cap 23, Figs. 1B and 11) being adapted to wirelessly receive the glucose data from the first glucose sensor system via the first wireless communication method wherein the first wireless communication method requires orienting the second 
However, neither Booth nor Estes specifically teaches a first reusable accessory adapted to be reversibly connectable to a first insulin injection pen and associated with a first type of insulin delivery, the first reusable accessory being adapted to wirelessly receive the glucose data from the first glucose sensor system via the first wireless communication method upon being moved through the first communication range, wherein the first wireless communication method requires a user confirmation via a user- selectable button or icon of the first reusable accessory to be established or a second reusable accessory adapted to be reversibly connectable to a second insulin injection pen and associated with a second type of insulin delivery. Brister teaches an integrated system for the monitoring and treating diabetes including hand-held medicament injection pens, including electronics, for use with a continuous glucose sensor. In particular, Brister teaches the system may include a first 
Regarding claim 6, Booth, Estes, and Brister teach the diabetes management system of claim 1. Booth additionally teaches further comprising a user confirmation system configured to present a second prompt to a user (Paragraph 0077) responsive to dosing actions (Paragraph 0058) and one or more diabetes management system mode (Decision support system 100, integration module 60, Figs. 1A and 1B; Program 200, Block 226, Fig. 2A; Paragraph 0094).
Regarding claim 7, Booth, Estes, and Brister teach the diabetes management system of claim 1. Booth additionally teaches wherein the user confirmation system is configured to present a third prompt for physiological parameters (Fig. 2F; Paragraph 0088) responsive to a hyper system monitoring 
Regarding claim 8, Booth, Estes, and Brister teach the diabetes management system of claim 1. Booth additionally teaches further comprising a user confirmation system configured to present a third prompt for blood glucose measurements responsive to a current time or a time period (Process 1800a, block 1802, block 1806, Fig. 5A; Paragraph 0119).
Regarding claim 9, Booth, Estes, and Brister teach the diabetes management system of claim 1. Booth additionally teaches the limitation of wherein the first reusable accessory does not receive glucose data via the first wireless communication method from the first glucose sensor system may be considered in the alternative to the limitation of “the first reusable accessory being adapted to wirelessly receive the glucose data from the first glucose sensor system via the first wireless communication method upon being moved through the first communication range”. Booth additionally teaches the first reusable accessory receiving glucose data via alternative means, i.e. not via the first wireless communication method, as well as from alternative sources, such as from a patient device that is separately in communication with the glucose sensor system, i.e. not directly from the first glucose sensor system (Paragraphs 0014, 0124). Booth thus anticipates all limitations of claim 9.
Regarding claim 10, Booth, Estes, and Brister teach the diabetes management system of claim 9. Booth additionally teaches the first reusable accessory is adapted to receive glucose data from the mobile application via the second wireless communication method, as the smart pen or cap of Booth is capable of communicating with a patient device (Paragraph 0180). 
Regarding claim 11, Booth, Estes, and Brister teach the diabetes management system of claim 9. Booth additionally teaches wherein the first wireless communication method is near field communication (Paragraph 0123) and the second wireless communication method is BLE (Paragraph 180). Booth particularly teaches that the glucometer may perform data transfer to another device using 
Regarding claim 12, Booth, Estes, and Brister teach the diabetes management system of claim 9. Booth additionally teaches wherein the alarm is based on a received glucose value being less than a threshold (Paragraph 0077).
Regarding claim 14, Booth, Estes, and Brister teach the diabetes management system of claim 9. Booth additionally teaches wherein the first reusable accessory is adapted to detect an administration of insulin from the first insulin injection pen (Paragraph 0183) and communicate administration data to the mobile application via the second wireless communication method (Paragraphs 0079, and 0183).
Regarding claim 15, Booth, Estes, and Brister teach the diabetes management system of claim 14. Booth additionally teaches wherein the alarm is based at least in part on the administration data (Paragraph 0093).
Regarding claim 16, Booth, Estes, and Brister teach the diabetes management system of claim 14. Booth additionally teaches wherein the first insulin injection pen is a long-acting insulin injection pen (Smart pen 123b, Fig. 1B; Paragraph 0183).
Regarding claim 19, Booth teaches a diabetes management system (Decision support system 100, glycemic management module 50, Fig. 1A), comprising: one or more signaling outputs configured to present one or more of alarms, alerts, and notifications discernable by a user (Surveillance module 70, Fig. 1A; Alarm system 120, Fig. 1B; Paragraphs 0077 and 0093); and a first glucose sensor system (Glucometer 124, Fig. 1B) adapted to wirelessly transmit glucose data (Paragraphs 0123 and 0132) via a first wireless communication method having a first communication range and a second wireless communication method having a second communication range. 

However, neither Booth nor Estes specifically teaches a first smart electronics module adapted to be reversibly connectable to a first insulin injection pen and associated with a first type of insulin delivery, the first smart electronics module being adapted to wirelessly receive the glucose data from the first glucose sensor system via the first wireless communication method upon being moved through the first communication range, wherein the first wireless communication method requires a user confirmation via a user- selectable button or icon of the first smart electronics module to be established or a second reusable accessory adapted to be reversibly connectable to a second insulin injection pen 
Regarding claim 22, Booth, Estes, and Brister teach the system of claim 19. Booth additionally teaches wherein the glucose data is a blood glucose level (Abstract).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Estes, further in view of Brister, further in view of Arenas Latorre (U.S. 20180147362 A1).
Regarding claim 2, Booth, Estes, and Brister teach the diabetes management system of claim 1, as described in paragraph 10 of this action, including a first reusable accessory and signaling outputs. 
Regarding claim 3, Booth, Estes, and Brister teach the diabetes management system of claim 1, as described in paragraph 10 of this action, including a mobile application and signaling outputs. However, neither Booth, Estes, nor Brister specifically teaches the remaining limitations of claim 3, which are presented in the alternative to the limitations of claim 2, namely that the mobile application issues in alarm rather than the reusable accessory. Arenas Latorre teaches all of these limitations, including comprising an insulin type detector (Paragraph 022) in communication with the remote computing device and configured to detect a type of insulin in a chamber of an insulin manual delivery 
Regarding claim 4, Booth, Estes, and Brister teach the diabetes management system of claim 1, as described in paragraph 10 of this action, including a mobile application and signaling outputs. However, neither Booth, Estes, nor Brister specifically teaches the remaining limitations of claim 3 or claim 4. Arenas Latorre teaches the limitations of claim 3 as described above as well as wherein the mobile application (Paragraphs 0042 and 0103) is configured to compare a detected insulin type to an expected insulin type and output an error signal responsive to the comparison (Paragraphs 0022 and 0042). In the example mentioned for the warning message, Arenas Latorre refers to a detected insulin type, “insulin Y” as well as an expected insulin type, “insulin X” (Paragraph 0042), further exemplifying anticipation of the limitations of claim 4. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the insulin detector of Arenas Latorre with the diabetes management 
Regarding claim 5, Booth, Estes, and Brister teach the diabetes management system of claim 1, as described in paragraph 10 of this action, including a mobile application and signaling outputs. However, Booth, Estes, and Brister do not specifically teach the remaining limitations of claims 3 and 4, or the limitations of claim 5. Arenas Latorre teaches the remaining limitations of claims 3 and 4 as described above, as well as the limitations of claim 5 including wherein the mobile application is configured to determine an expected insulin type responsive to dosing action or based on a user provided parameter (Paragraph 0034). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the insulin detector of Arenas Latorre with the diabetes management system of Booth, already combined with Estes and Brister, in order to decrease the likelihood of a user dosing with an incorrect type of insulin which could lead to a hyper- or hypo-glycemic event. Booth discusses that the system may consider information regarding the type of insulin dose required for a patient (Paragraphs 0058 and 0094) and additionally discusses an alarm system that may stem from either the mobile application on the patient’s device or the reusable accessory on the patient’s medication delivery device (Paragraph 0094). Given that an expected insulin type is given in the Booth .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Estes, further in view of Brister, further in view of Rack-Gomer (U.S. 20150289823 A1).
Regarding claim 13, Booth, Estes, and Brister teach the diabetes management system of claim 9 as described in paragraph 10 of this action. However, Booth, Estes, and Brister do not specifically teach the alarm is based on a predicted future glucose value being less than a threshold. Rack-Gomer teaches that current continuous glucose monitoring sensors “trigger alerts based on low and/or high thresholds, e.g., predicted or actual glucose concentration thresholds” (Paragraph 0096). With this established as known technology in the art, it would be obvious that the system of Booth, which may be applied to a CGM (Paragraph 0078) would be capable of triggering an alarm based not just on a received glucose value being less than a threshold, but also based on a predicted future glucose value being less than a threshold. As Rack-Gomer establishes that the use of CGM to measure future glucose values was a known technique in the art, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize this capability of a CGM to provide an additional alarm to the system of Booth, already combined with Estes and Brister and which is known to be compatible with a CGM, in order to allow a patient to be notified of potential future glucose values being less than a threshold and not just current glucose values being less than a threshold.  
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Estes, further in view of Brister, further in view of Saint (U.S. 20200350052 A1).
Regarding claim 17, Booth, Estes, and Brister teach the diabetes management system of claim 14 as shown in paragraph 10 of this action. However, neither Booth, Estes, nor Brister specifically 
Regarding claim 18, Booth, Estes, and Brister teach the diabetes management system of claim 14 as shown in paragraph 10 of this action. However, Booth, Estes, and Brister do not specifically teach wherein the alarm is responsive to a missed dosing event, a high correction dose, and a time out. Saint teaches an alert that would appear at a pre-set time, such as a known dosing event time, which would persist until the dose is administered or the window for the dose event passes (Paragraph 0055) as well as an alert for a forgotten dose (Paragraph 0056). This can be seen as an alarm which responds to a missed dose by triggering at a time when a dose event should have occurred but has not, to a high correction dose by ceasing to alarm when a dose has been administered, and to a time out by ceasing when the time window for the dose event has passed. As Booth already has the ability to present alarms for blood glucose values outside of a threshold range or for a missed measurement (Paragraph 0093), a .
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Estes, further in view of Brister, further in view of Mazlish (U.S. 20140128705 A1).
Regarding claim 20, Booth, Estes, and Brister teach the diabetes management system of claim 19 as shown in paragraph 10 of this action. However, neither Booth, Estes, nor Brister specifically teaches the glucose data is an interstitial fluid glucose level or based on an interstitial fluid glucose level. Mazlish teaches a glucose sensor that may acquire readings from interstitial fluid (Paragraph 0032). It would have been obvious to one having ordinary skill in the art to combine the teachings of Mazlish with the system of Booth, already combined with Estes and Brister, in order to improve the ability of the system to provide more accurate and useful measurements for supporting accurate diabetes management. As Booth already is compatible for use with a CGM (Paragraph 0078) and Mazlish teaches that acquiring readings from interstitial fluid is known as an ability of a CGM, this combination would not require significant modifications to the system and would be obvious to provide as a variation or additional capability.
Regarding claim 21, Booth, Estes, and Brister teach the diabetes management system of claim 19 as shown in paragraph 10 of this action. However, Booth, Estes, and Brister do not specifically teach the glucose data is a blood glucose level correlated to an interstitial fluid glucose level. Mazlish teaches a glucose sensor that assesses the user’s blood glucose using interstitial fluid of the user (Paragraph 0033). It would have been obvious to one having ordinary skill in the art to combine the teachings of Mazlish with the system of Booth, already combined with Estes and Brister, in order to improve the ability of the .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Estes, further in view of Brister, further in view of Zur (US 20150246179 A1).
Regarding claim 23, Booth, Estes, and Britser teach the diabetes management system of claim 1. However, Booth, Estes, and Brister do not specifically teach wherein the user-selectable button or icon of the first reusable accessory comprises a wake-up button and the user confirmation via the user-selectable button or icon of the first reusable accessory causes the first reusable accessory to leave a low-power idle mode and enter into a mode of increased function or activity relative to the low-power idle mode. Zur teaches a device for monitoring the injection proves of a drug administration unit (Abstract), where the device may be an attachment to an insulin injection pen (PCB 4, Fig. 3) which may go into a low-power sleep mode until prompted to ‘wake’ by sensors or by the user wake up button so that it may receive wireless transmissions (Paragraphs 0109-0110; Element 11, Fig. 4). It would have been obvious to one having ordinary skill in the art at the time of filing to combine Booth, Estes, and Brister with the wake-up feature and low power mode of Zur in order to predictably improve the longevity of the device by reducing unnecessary power consumption.

Response to Arguments
Applicant’s arguments, see pages , filed 2, with respect to the rejection(s) of claim(s) 1-22 under 35 U.S.C. 103 have been fully considered and are not persuasive.  In particular, applicant argues that Booth in view of Estes, further in view of Brister, does 
Applicant’s arguments, see page , filed 2, with respect to the potential rejection(s) of claim(s) 23 under 35 U.S.C. 103 in view of the previously applied 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791